

Exhibit 10.4
AGREEMENT AND GENERAL RELEASE
This Agreement and General Release (this “Agreement”) is made by and between
Scientific Games Corporation (together with its successors and assigns, the
“Company”) and Andrew E. Tomback (“you”), and sets forth the terms and
conditions of the termination of your employment on and as of the Separation
Date (as defined below). You and the Company (each, a “Party” and together, the
“Parties”) agree that:
1.Last Day of Employment. Your last day of employment with the Company is
September 30, 2014 (the “Separation Date”). You will be paid your base salary
through the Separation Date in accordance with the Company’s ordinary payroll
practices. Effective on the Separation Date, you resign from any position with
the Company and its affiliates whether as an officer, director, consultant,
trustee or otherwise and you agree to execute any documents reasonably required
to effectuate the foregoing.
2.    Separation Payments In Return for Signing. In return for your signing this
Agreement and complying with the promises made by you in this Agreement, the
Company will pay to you an amount equal to $775,000 (the “Separation Payment”),
which you acknowledge and agree that you would otherwise not be entitled to
receive, such payment to be made in a single lump sum by wire transfer of
immediately available funds promptly following your execution of this Agreement
but in no event later than September 30, 2014. The Separation Payment is
separate from and in addition to what you otherwise would be entitled to receive
from the Company. Other than the Separation Payment and except as otherwise
specifically provided in this Agreement, all benefits will cease on the
Separation Date, except for (a) health insurance coverage at your current
election levels, if any, which will continue through the end of the month in
which your separation occurs, and (b) vested benefits under any Company 401(k)
plan. You acknowledge and agree that all of your equity and equity based awards
including without limitation stock options and restricted stock units shall be
forfeited without any payment effective as of the Separation Date.
3.    Separation Payment to be Repaid if You Sign this Agreement and Revoke It.
The Company and you acknowledge and agree that you will receive the Separation
Payment specified in Section 2 promptly following the date you execute this
Agreement, but that if you revoke or rescind the portion of this Agreement
relating to your waiver of rights under the ADEA (as defined below) within the
time period specified below (as more fully described in Section 17(b) below),
you will be required to promptly reimburse the Company the full amount of the
Separation Payment.
4.    General Release of Claims.
(a)    In consideration for the Separation Payment specified in Section 2 above,
which you acknowledge is not otherwise owed to you, you understand and agree
that you are knowingly and voluntarily releasing, waiving and forever
discharging, to the fullest extent permitted by law, on your own behalf and on
behalf of your agents, assignees, attorneys, heirs, executors, administrators
and anyone else claiming by or through you (collectively referred to as the
“Tomback




--------------------------------------------------------------------------------



Parties”), the Company, and its parents, affiliates, subsidiaries and members,
predecessors, successors or assigns, and any of its or their past or present
parents, affiliates, subsidiaries and members, predecessors, successors or
assigns; and any of its or their past or present shareholders; and any of its or
their past or present directors, executives, members, officers, insurers,
attorneys, employees, consultants, agents, both individually and in their
business capacities, and employee benefits plans and trustees, fiduciaries, and
administrators of those plans (collectively referred to as the “Company
Parties”), of and from any and all claims under local, state or federal law,
whether known or unknown, asserted and unasserted, that you and/or the other
Tomback Parties have or may have against Company Parties as of the day you sign
this Agreement, including but not limited to all matters relating to or in any
way arising out of any aspect of your employment with the Company, separation
from employment with the Company, or your treatment by the Company while in the
Company’s employ, all claims under any applicable law, and all other claims,
charges, complaints, liens, demands, causes of action, obligations, damages
(including punitive or exemplary damages), liabilities or the like (including
without limitation attorneys’ fees and costs) (collectively “Claims”), including
but not limited to all Claims for:
(i)    salary and other wages, including, but not limited to, overtime if
applicable, incentive compensation (and for the avoidance of doubt, no payments
shall be made with respect to a bonus for 2014 or any future year) and other
bonuses, severance pay or enhanced severance pay, vacation pay or any benefits
under the Employee Retirement Income Security Act of 1974, as amended or any
other applicable local, state or federal law;
(ii)    discrimination, harassment or retaliation based upon race, color,
national origin, ancestry, religion, marital status, sex, sexual orientation,
citizenship status, pregnancy or any pregnancy related disability, family
status, leave of absence (including but not limited to the Family Medical Leave
Act or any other federal, state or local leave laws), handicap (including but
not limited to The Rehabilitation Act of 1973), medical condition or disability,
or any other characteristic covered by law under Title VII of the Civil Rights
Act of 1964, as amended, the Civil Rights Act of 1991, the Americans with
Disabilities Act, as amended, Sections 1981 through 1988 of the Civil Rights Act
of 1866, and any other federal, state, or local law prohibiting discrimination
in employment, the Worker Adjustment and Retraining Notification Act, or any
other federal, state or local law concerning plant shutdowns, mass layoffs,
reductions in force or other business restructuring;
(iii)    discrimination, harassment or retaliation based upon age under the Age
Discrimination in Employment Act as amended by the Older Workers Benefit
Protection Act of 1990 (the “ADEA”), or under any other federal, state, or local
law prohibiting age discrimination;
(iv)    matters arising under the Sarbanes-Oxley Act of 2002, to the extent
permitted by law, and any other federal, state or local whistleblower laws;
(v)    breach of implied or express contract (whether written or oral), breach
of promise, misrepresentation, fraud, estoppel, waiver or breach of any covenant
of good faith and fair dealing, including without limitation breach of any
express or implied covenants of any employment agreement that may be applicable
to you;

2



--------------------------------------------------------------------------------



(vi)    defamation, negligence, infliction of emotional distress, violation of
public policy, wrongful or constructive discharge, or any employment-related
tort recognized under any applicable local, state, or federal law;
(vii)    any violation of any Fair Employment Practices Act, Equal Rights Act;
Civil Rights Act; Minimum Fair Wages Act; Equal Pay Act; or Payment of Wages
Act; or any comparable federal, state or local law;
(viii)    any violation of the Immigration Reform and Control Act, or any
comparable federal, state or local law;
(ix)    any violation of the Fair Credit Reporting Act, or any comparable
federal, state or local law;
(x)    any violation of the Family and Medical Leave Act;
(xi)    any violation of the New York State Human Rights Law, New York Labor
Law, New York City Human Rights Law, and any comparable federal, state or local
law;
(xii)    any violation of the Atlanta Anti-Discrimination Ordinance, the Georgia
Age Discrimination in Employment Act, the Georgia Wage Payment and Work Hour
Laws, and any comparable federal, state or local law and any violation of any
statute, regulation, or law of any country or nation;
(xiii)    any equity or equity based awards;
(xiv)    costs, fees, or other expenses, including attorneys’ fees; and
(xv)    any other claim, charge, complaint, lien, demand, cause of action,
obligation, damages, liabilities or the like of any kind whatsoever, including,
without limitation, any claim that this Agreement was induced or resulted from
any fraud or misrepresentation by Company.
(b)    Excluded from the release set forth in this Section 4 are: (i) any Claims
or rights arising under or preserved by this Agreement, (ii) Claims arising
after the date you sign this Agreement, (iii) any rights to indemnification or
advancement of expenses (including, without limitation, under any applicable
insurance policy) with respect to any liability you have incurred, or may in the
future incur in connection with your position, or services, as an employee,
officer or representative of the Company or any of its affiliates or (iv) any
Claims that you cannot lawfully release. Notwithstanding anything to the
contrary contained herein, including in Section 5 below, also excluded from the
release set forth in Section 4(a) is your right to file a charge with an
administrative agency (including the Equal Employment Opportunity Commission and
the National Labor Relations Board) or participate in any agency investigation.
You are, however, waiving your right to recover money or other damages in
connection with any such charge or investigation. You are also waiving your
right to recover money in connection with a charge filed by any other individual

3



--------------------------------------------------------------------------------



or by the Equal Employment Opportunity Commission, National Labor Relations
Board or any other federal, state or local agency.
5.    Additional Agreement by Employee.
(a)    BY SIGNING THIS RELEASE YOU ARE KNOWINGLY AND VOLUNTARILY WAIVING ANY
RIGHTS (KNOWN OR UNKNOWN) TO BRING OR PROSECUTE A LAWSUIT OR MAKE ANY LEGAL
CLAIM AGAINST THE COMPANY PARTIES WITH RESPECT TO ANY OF THE CLAIMS DESCRIBED
ABOVE IN SECTION 4(a). You agree that the release set forth above will bar all
claims or demands of every kind, known or unknown, referred to above in Section
4(a) (except as set forth in Section 4(b)) and further agree that no
non-governmental person, organization or other entity acting on your behalf has
in the past or will in the future file any lawsuit, arbitration or proceeding
asserting any claim that is waived or released under this Agreement. If you
break this promise and file a lawsuit, arbitration or other proceeding asserting
any Claim waived in this Agreement, (i) you will pay for all costs, including
reasonable attorneys’ fees, incurred by the Company Parties in defending against
such Claim (unless such Claim is a charge with the Equal Employment Opportunity
Commission or the National Labor Relations Board); (ii) you give up any right to
individual damages in connection with any administrative, arbitration or court
proceeding with respect to your employment with and/or termination from
employment with the Company; and (iii) if you are awarded money damages, you
will assign your right to, and interest in, all such money damages to the
Company Parties. Notwithstanding the foregoing, this Section 5 does not limit
your right to challenge the validity of this Agreement in a legal proceeding
under the Older Workers Benefit Protection Act, 29 U.S.C. § 626(f), with respect
to claims under the ADEA. This Section also is not intended to and shall not
limit the right of a court to determine, in its discretion, that the Company is
entitled to restitution, recoupment or setoff of any payments made to you by the
Company should this Agreement be found to be invalid as to the release of claims
under the ADEA.
(b)    You agree that you shall not solicit, encourage, assist or participate
(directly or indirectly) in bringing any Claims or actions against any of the
Company Parties by other current or former employees, officers or third parties,
except as compelled by subpoena or other court order or legal process, and only
after providing the Company with prior notice of any such subpoena, order or
legal process and an opportunity to timely contest such process. Notwithstanding
the foregoing, nothing in this Agreement shall preclude you from making truthful
statements that are required by applicable law, regulation or legal process.
(c)    You represent and warrant that you have not filed any administrative,
judicial or other form of complaint or initiated any claim, charge, complaint or
formal legal proceeding, nor are you a party to any such claim, against any of
the Company Parties, and that you will not make such a filing at any time
hereafter based on any events or omissions occurring prior to the date of
execution of this Agreement. You understand and agree that this Agreement will
be pleaded as a full and complete defense to any action, suit or proceeding
which is or may be instituted, prosecuted or maintained by you, your agents,
assignees, attorneys, heirs, executors, administrators and anyone else claiming
by or through you.

4



--------------------------------------------------------------------------------



(d)    You agree that you will reasonably cooperate with the Company, its
parents, subsidiaries or affiliates, upon reasonable request, with respect to
matters or issues which took place or arose during your tenure with the Company,
specifically including without limitation any attorney retained by any of them,
in connection with any pending or future internal investigation or judicial,
administrative or regulatory matter, proceeding or investigation. The Parties
acknowledge and agree that such cooperation may include, but shall not be
limited to, you making yourself reasonably available for meetings, interviews,
depositions, statements, testimony or the signing of affidavits, and providing
to the Company any documents or information in your possession or under your
control relating to any such litigation, regulatory matter or investigation,
provided that any such meetings, interviews, depositions, statements or
testimony do not unduly interfere with your work schedule or other post-Company
duties, responsibilities or obligations. The Company shall reimburse you
promptly after you submit receipts or other documents reasonably acceptable to
the Company for your actual out-of-pocket expenses reasonably incurred and
approved by the Company in connection with your performance under this subpart
(d); provided, however, that you shall not be entitled to any expense
reimbursement for time spent testifying or otherwise cooperating in any matter
in which you are a defendant in the proceeding or a named subject or target of
the litigation, regulatory matter or investigation. You represent and warrant
that you have and will accurately, completely and truthfully disclose to the
Company any and all materials and information requested, including, without
limitation, in connection with any pending or future internal investigation or
judicial, administrative or regulatory matter, proceeding or investigation
involving conduct in which you were involved or had knowledge in connection with
your employment with the Company.
(e)    You agree to cooperate with Company and take all necessary steps to
effectuate this Agreement, each of its terms and the intent of the Parties.
6.    Affirmations. In signing this Agreement, you are affirming that:
(a)    You have been paid and/or have received all compensation, wages, bonuses,
commissions, overtime and/or benefits to which you may be entitled (except as
set forth in this Agreement), and if applicable, that you have reported all
hours worked as of the date you sign this Agreement. You affirm that you have
been granted or not been denied any leave to which you were entitled under the
Family and Medical Leave Act or related state or local leave or disability
accommodation laws;
(b)    You are not eligible to receive payments or benefits under any other
Company and/or other Company Party’s severance pay policy, plan, practice or
arrangement (except as set forth in this Agreement);
(c)    Your separation from the Company is not under circumstances that would
entitle you to any payments or benefits pursuant to your Employment Agreement
with the Company, dated November 22, 2013 (the “Employment Agreement”). The
Employment Agreement shall be terminated as of the date hereof and of no further
force or effect and the payments being made to you under this Agreement are
solely intended as consideration to obtain your release of claims and acceptance
of the other terms and conditions specified in this Agreement in connection with
your separation from the Company; provided, however, that, in consideration for
the Separation Payment and the compensation you received pursuant to Section 2
of the Employment Agreement, you shall

5



--------------------------------------------------------------------------------



continue to be bound by your duties and obligations under Section 5 of the
Employment Agreement following the Separation Date in accordance with its terms
and conditions, except that (i) to the extent any provision of this Agreement
addresses matters covered in Section 5 of the Employment Agreement, the
provision of this Agreement shall prevail and supersede any such provision in
the Employment Agreement, and (ii) notwithstanding anything to the contrary
anywhere, Section 5(a) of the Employment Agreement shall cease to apply to you
as of the Separation Date;
(d)    You have no known workplace injuries or occupational diseases;
(e)    You have not complained of and you are not aware of any fraudulent
activity or any act(s) which would form the basis of a claim of fraudulent or
illegal activity by the Company or any other Company Party that you have not
reported to the Company in writing. You also affirm that you have not been
retaliated against for reporting any allegations of wrongdoing by any Company
Party, including any allegations of corporate fraud. Both Parties acknowledge
that this Agreement does not limit either party’s right, where applicable, to
file or to participate in an investigative proceeding of any federal, state or
local governmental agency. To the extent permitted by law, you agree that if
such an administrative claim is made, you shall not be entitled to recover any
individual monetary relief or other individual remedies;
(f)    You acknowledge and agree that all of the Company’s decisions regarding
your pay and benefits through the date of your execution of this Agreement were
not discriminatory based on age, disability, race, color, sex, religion,
national origin, or any other classification protected by law;
(g)    On or about the Separation Date, or within a reasonable time thereafter,
the Company provided you with timely and adequate notice of your right to
continue group insurance benefits under COBRA (unless such notice was not
required to be given because, on the day before termination, you did not receive
group health insurance benefits through the Company and thus are not a qualified
beneficiary within the meaning of COBRA); and
(h)    You acknowledge and agree that if you materially breach the provisions of
this Agreement (including, but not limited to, Sections 7, 9 and 10), that the
Company will have the right to seek an appropriate remedy against you, which may
include, but not be limited to, injunctive relief, the return of the Separation
Payment, other monetary damages, and the payment of the Company’s attorneys’
fees. Additionally, if you materially breach this Agreement, Company shall have
the right, without waiving any other remedies in law or equity, to cease any
further payments pursuant to Section 2. Notwithstanding such cessation of
payments, all of your obligations hereunder shall be continuing and enforceable
including but not limited to your release of claims, and the Company shall be
entitled to pursue all remedies against you available at law or in equity for
such breach.
7.    Non-Disparagement; Non-Recruitment of Employees. You agree not to defame,
disparage, demean, libel, slander or otherwise cast in a negative light the
Company Parties (whether orally or in writing), or encourage any other person to
do the same, in any manner whatsoever. The Company agrees, and agrees to
instruct its executive officers and directors, not to defame, disparage, demean,
libel, slander or otherwise cast in a negative light you (whether orally or in
writing), or

6



--------------------------------------------------------------------------------



encourage any other person to do the same, in any manner whatsoever.
Additionally you agree that, for a period of one (1) year from the date you sign
this Agreement, you will not induce or attempt to induce any employees or
consultants of the Company Parties to terminate their relationship with the
Company Party.
8.    Confidentiality. You and the Company each agree that it is a material
condition of this Agreement to keep the terms of this Agreement strictly and
completely confidential and not to directly or indirectly make or issue any
private statement, press release or public statement, or communicate or
otherwise disclose to any employee of the Company (past, present or future) or
to a member of the general public, the negotiations leading to, or the terms,
amounts or facts of or underlying this Agreement, except as may be required by
law or compulsory process; provided, however, that (i) you may disclose the
terms of this Agreement to your immediate family, attorneys, and accountants or
other financial advisors so long as they agree to abide by the foregoing
confidentiality restriction, and (ii) the Company may disclose the terms of this
Agreement to employees who need to know about this Agreement so long as they
agree to abide by the foregoing confidentiality restriction. Notwithstanding the
foregoing, it shall not be a breach of this Section 8 by the Company if the
Company publicly files this Agreement with the Securities and Exchange
Commission following a determination that it is legally required to do so.
9.    Return of Property. You agree that no later than your last day of
employment with the Company, you will return any and all property, including all
copies or duplicates thereof, belonging to the Company, including but not
limited to keys, security cards, equipment, computer equipment and software,
documents, supplies, customer or client lists and customer or client
information, “Confidential Information” (as defined below) and all copies
thereof and any other Company property in your possession. Notwithstanding the
foregoing, this Section 9 shall not apply to any documents of the Company or any
of its affiliates that is, as of the date of this Agreement, held by the law
firm of Petrillo Klein & Boxer LLP or Morrison Cohen LLP, provided that the
Company has a copy (in either electronic or hard copy format) of such documents.
10.    Non-Disclosure of Confidential Information.
(a)    “Confidential Information” shall mean any and all proprietary and
confidential data or information belonging to the Company or any of its
affiliates which is of tangible or intangible value to Company and is not public
information or is not generally known or available to Company’s competitors but
is known only to Company and its employees, independent contractors or agents to
whom it must be confided in order to apply it to the uses intended. Assuming the
foregoing criteria are met, Confidential Information includes, without
limitation, information with respect to the operations, customers, customer
lists, products, proposals, marketing strategy and services of Company and its
affiliates and further includes, but is not limited to: (i) formulas, research
and development techniques, processes, computer programs, software, electronic
codes, mask works, inventions, innovations, patents, patent applications,
discoveries, improvements, data, know-how, formats, test results, and research
projects; (ii) information about costs, profits, markets, sales, contracts,
lists of actual or potential customers and distributors, and information
contained in proposals that are under development or have been made to actual or
potential customers; (iii) business, marketing, strategic plans, know-how,
including without limitation the unique manner in

7



--------------------------------------------------------------------------------



which the Company conducts its business; (iv) forecasts, unpublished financial
information, budgets, projections, and customer identities, characteristics and
agreements; and (v) employee personnel files and compensation information.
Notwithstanding anything contained to the contrary herein, after three (3) years
from the Separation Date, all information which is not considered a “Trade
Secret” under the Georgia Trade Secrets Act of 1990, O.C.G.A. §10-1-760, et seq.
(the “Trade Secrets Act”), or any successor or replacement statute thereof,
shall not be considered “Confidential Information” hereunder. Nothing herein
shall be interpreted as a limitation or restriction on the provisions of the
Trade Secrets Act or any legal rights or remedies granted thereunder.
(b)    You acknowledge that as a result of your activities as an employee of the
Company, you had access to the Confidential Information which you acknowledge as
information that Company has legitimate interests in protecting and keeping
confidential. In recognition of Company’s need to protect its legitimate
business interests, you hereby covenant and agree that you will treat and regard
each item constituting Confidential Information as strictly confidential and
wholly owned by Company and will not, without the prior written consent of
Company, for any reason, in any fashion, either directly or indirectly,
communicate to any third party, use, sell, lend, distribute, license, give,
show, disclose, reproduce, copy or misappropriate, or permit any of your agents
to do any of the above with respect to all or any part of the Confidential
Information or any physical embodiments thereof, and may in no event take any
action causing, or fail to take action necessary in order to prevent, any
Confidential Information disclosed to you or developed by you to lose its
character or cease to qualify as Confidential Information, except as required by
judicial and governmental action and as permitted hereunder.
(c)    You acknowledge and agree that it would be difficult to ascertain damages
in the event of a breach of this Section 10, and accordingly, you agree that any
violation by you of this Section 10 would cause irreparable harm to Company. You
further agree that upon proof of the existence of a violation of this Section
10, Company will be entitled to injunctive relief against you and/or the
principal on whose behalf you are acting in any court of competent jurisdiction
having authority to grant the described relief, together with all costs and
reasonable attorneys’ fees incurred by Company in bringing such action. In the
event Company should seek injunctive relief, you hereby waive any requirement
that Company submit proof of the economic value of any interest sought to be
protected under such injunction or that Company post a bond or any other
security.
11.    Permissible Disclosures and Retained Documents. Notwithstanding anything
in this Agreement or elsewhere to the contrary, (a) nothing shall preclude you
or the Company from making truthful statements, or from disclosing documents or
information (i) when required by applicable law, regulation, order, or the like,
(ii) in connection with any proceeding to enforce the terms of this Agreement,
(iii) in confidence to any professional for the purpose of securing professional
advice, or (iv) in connection with performing your duties for the Company or its
affiliates; and (b) nothing shall preclude you from retaining, or using
appropriately, your rolodex (and electronic equivalents), documents and
information relating to your personal entitlements and obligations, and your
personal files.

8



--------------------------------------------------------------------------------



12.    Enforcement and Arbitration. This Agreement shall be governed by and
construed in accordance with its express terms, and otherwise in accordance with
the laws of the State of New York applicable to agreements made and to be wholly
performed within that State, without regard to its conflict of laws provisions
and except as prohibited by law.
(a)    Any dispute, controversy or claim not resolved by the Parties arising out
of or relating to this Agreement, or the breach thereof, or any other agreement
between you and the Company, your employment with the Company, or the
termination of your employment with the Company (collectively, “Covered
Claims”), shall (except to the extent otherwise provided in Section 10 with
respect to certain requests for injunctive relief) be resolved exclusively by
confidential binding arbitration and administered in accordance with the
Commercial Arbitration Rules of the American Arbitration Association then in
effect, and this Section 12(a). Venue for the conduct of the arbitration shall
be New York, New York. The arbitrator(s) shall (i) have no jurisdiction to alter
or disregard the express terms of this Agreement, and (ii) explain, in
reasonable detail and in writing, any award that may be made, and (iii) render
its decision on any claims and counterclaims within six months after the filing
of a demand for arbitration. Judgment upon the award rendered by the
arbitrator(s) may be entered in any Court having jurisdiction there. The Parties
expressly agree as a term of their agreement to arbitrate that the factual
findings of the arbitral tribunal shall be final absent manifest or material
error and rulings on questions of law or mixed questions of fact and law shall
be reviewed under the “clearly erroneous” standard of review and not under a
“manifest disregard of the law” or other standard, notwithstanding federal,
state, commonwealth decisional or other law concerning such standard to the
contrary.
(b)    The remedies expressly provided in this Agreement for breach thereof by
the Company or you shall constitute the sole and exclusive remedies to the
aggrieved party, and all other remedies which might be otherwise available under
the law of any jurisdiction are hereby waived by both Company and you, except
the Company’s right to enforce the “Confidentiality” and “Return of Property;
Non-Disclosure of Confidential Information” provisions of this Agreement for
which the Company specifically reserves, and you specifically acknowledge, the
right of the Company to enforce by all legal and equitable remedies available,
including specific performance and injunction. Should any provision of this
Agreement, excluding the general release in Section 4 above, be declared illegal
or unenforceable and cannot be modified to be enforceable, such provision shall
immediately become null and void, leaving the remainder of this Agreement in
full force and effect.
EMPLOYEE INITIALS: AT COMPANY INITIALS: PM


13.    Indemnification.
(a)    The Company shall indemnify and advance reasonable expenses to you to the
full extent permitted under Delaware law, the Company’s Certificate of
Incorporation or By-Laws, or pursuant to any other agreements or policies in
effect from time to time in connection with any action, suit or proceeding to
which you may be made a party by reason of your having been an officer, director
or employee of the Company or of any subsidiary or affiliate of the Company or a
fiduciary of any benefit plan of the foregoing. The Company will maintain D&O
and professional

9



--------------------------------------------------------------------------------



liability insurance in an amount reasonably determined by the Company’s Board of
Directors covering your acts during your tenure, but no less than that provided
to other officers.
(b)    Subject to Section 4(b) above, in the event that any Tomback Party
asserts any Claim against any Company Party that is covered by the release in
Section 4(a) above, then you shall fully and promptly indemnify such Company
Party (and any other Company Party) against any damages, costs or expenses that
any such Company Party incurs as a result of such asserted Claim, such
indemnification to include (without limitation) prompt advancement of any legal
and other professional fees and expenses incurred by any such Company Party.
14.    Non-Admission of Wrongdoing. You and the Company agree that neither this
Agreement nor the furnishing of the consideration for this Agreement shall be
deemed or construed at anytime for any purpose as an admission by you or by any
of the Company Parties of any liability, wrongdoing, or unlawful conduct of any
kind, and you and the Company Parties do specifically deny, any violation of any
local, state, federal, or other law, whether regulatory, common or statutory.
15.    Amendment. You understand and agree that this Agreement may not be
modified, altered or changed except upon express written consent of both Parties
wherein specific reference is made to this Agreement.
16.    Entire Agreement; Waiver. You understand and agree that this Agreement
sets forth the entire agreement between you and the Company concerning the
subject matter herein, and that it fully supersedes any prior obligation of the
Company to you, as well as any agreements between you and the Company, other
than any agreements relating to inventions and/or non-solicitation. You
acknowledge and affirm that you have not relied on any representations,
promises, or agreements of any kind made to you in connection with your decision
to accept this Agreement, except for those that are set forth in this Agreement.
One or more waivers of a breach of any covenant, term or provision of this
Agreement by any party shall not be construed as a waiver of a subsequent breach
of the same covenant, term or provision, nor shall it be considered a waiver of
any other then existing or subsequent breach of a different covenant, term or
provision.
17.    Right to Consider, Rescind and Revoke Acceptance. This Agreement and
General Release is intended to comply with the Older Workers Benefit Protection
Act of 1990 with regard to your waiver of rights under the Age Discrimination in
Employment Act (“ADEA”). In signing this Agreement and General Release, you
understand and agree that:
(a)    You are specifically advised to consult with an attorney of your own
choosing before you sign this Agreement, as it waives and releases rights you
have or may have under federal, state and local law, including but not limited
to the ADEA.
(b)    You have twenty-one (21) calendar days to decide whether to accept and
sign this Agreement, but you may accept and sign this Agreement at any time
within such 21-day period. Other than with respect to your waiver of rights
under the ADEA, this Agreement shall become final and binding on you and the
Company as soon as both Parties execute it. However, you may revoke or rescind
your acceptance of the portion of this Agreement relating to your waiver of
rights under the ADEA within seven (7) calendar days of signing this Agreement.
In the event you revoke

10



--------------------------------------------------------------------------------



or rescind your acceptance of such portion, you shall promptly reimburse the
Company for the Separation Payment (if paid prior to any such revocation or
rescission). If you do not revoke or rescind such portion, such portion will
become effective or enforceable on the eighth (8th) day after you sign this
Agreement (the “Effective Date”). In order to effectively revoke or rescind your
acceptance of such portion, the revocation or rescission must be in writing and
postmarked within the seven (7) calendar day period, and properly addressed to:
Peter Mani
VP & Chief Human Resources Officer
Scientific Games Corporation
750 Lexington Avenue
New York, NY 10022


You acknowledge that if you do not accept this Agreement in the manner described
above, it will be withdrawn and of no effect. You acknowledge and agree that, if
you revoke your acceptance of this Agreement prior to payment of the Separation
Payment, you shall receive none of the benefits provided hereunder and this
Agreement shall be null and void, having have no further force or effect, and
this Agreement will not be admissible as evidence in any judicial,
administrative or arbitral proceeding or trial. You further acknowledge that if
such portion of this Agreement is not revoked in the time period set forth
above, you shall have forever waived your right to revoke such portion of this
Agreement, and it shall thereafter have full force and effect as of the
Effective Date. Notwithstanding anything to the contrary in this Agreement or
elsewhere, if you execute this Agreement and the Company fails to make the
Separation Payment to you on or prior to October 1, 2014, this Agreement shall
become null and void and of no further force or effect as of 12:01am on October
2, 2014.
(c)    Any and all questions regarding the terms of this Agreement have been
asked and answered to your complete satisfaction.
(d)    You acknowledge that the consideration provided for hereunder is in
addition to anything of value to which you already are entitled and the
consideration provided for herein is good and valuable.
(e)    You are entering into this Agreement voluntarily, of your own free will,
and without any coercion or undue influence of any kind or type whatsoever.
(f)    Any modifications of or revisions to this Agreement do not re-start the
21 day consideration period, described in this paragraph.
(g)    You understand that the releases contained in this Agreement do not
extend to any rights or claims that you have under the Age Discrimination in
Employment Act that first arise after execution of this Agreement.
18.    409A. Notwithstanding anything herein to the contrary, this Agreement is
intended to be interpreted and applied so that the Separation Payment shall
either be exempt from the requirements of Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”) or

11



--------------------------------------------------------------------------------



shall comply with the requirements of such provision. Each payment under this
Agreement or otherwise shall be treated as a separate payment for purposes of
Section 409A. The Company does not guarantee and is not responsible for the tax
treatment of your Separation Payment, including without limitation under Section
409A, and has advised you to consult with your tax and legal advisors regarding
such treatment.
19.    Miscellaneous. This Agreement may be signed in counterparts, all of which
shall be deemed an original, but all of which, taken together, shall constitute
the same instrument. A signature made on a faxed or electronically mailed “PDF”
copy of the Agreement shall have the same effect as the original signature. The
section headings used in this Agreement are intended solely for convenience of
reference and shall not in any manner amplify, limit, modify or otherwise be
used in the interpretation of any of the provisions hereof.






IN WITNESS WHEREOF, the Parties hereto knowingly and voluntarily executed this
Agreement and General Release as of the date set forth below:


SCIENTIFIC GAMES CORPORATION


By:_/s/Peter Mani____________________            Date:_9/30/2014________
Name: Peter Mani
Title: VP & Chief Human Resources Officer
                    
I have decided to accept this Agreement and General Release, to fulfill the
promises I have made, and to receive the Separation Payment described in Section
2 above. I hereby freely and voluntarily assent to all the terms and conditions
in this Agreement and General Release. I understand that certain portions of
this Agreement and General Release will become a binding agreement between the
Company and me as of the 8th day after I sign it, and I am signing this
Agreement and General Release as my own free act with the full intent of
releasing the Company Parties from all Claims, as described in Section 4(a)
above, including but not limited to those under the Age Discrimination in
Employment Act.


_/s/Andrew E. Tomback__________________        Date: _9/30/2014________
Andrew E. Tomback



12

